Citation Nr: 0622055	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for stasis ulcers and 
numbness of the right leg, claimed as secondary to service-
connected coronary artery disease, status-post coronary 
artery bypass grafting with hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1958 to August 
1967 and from January 1971 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

On his Form VA Form 9 received in March 2004, the veteran 
requested a Travel Board hearing.  He confirmed his desire 
for a hearing in July 2006.  A hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  38 C.F.R. § 3.103(c) (2005).  
Therefore, the veteran must be provided an opportunity to 
present testimony at a Travel Board hearing at the RO before 
the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

Schedule the veteran for a hearing 
before a member of the Board at the RO.  
All correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



